ORDER
DARRELL DOWTY, Chief Justice.
On the 13th day of March 2003, a hearing was held considering the appeal of Petitioner Robin Mayes from the decision *61or the Cherokee Nation Election Commission denying Petitioner’s challenge to Chadwick Smith’s eligibility to be a candidate for reelection to the office of Principal Chief. Petitioner subpoenaed documents from the Cherokee Nation and two witnesses from the Cherokee Nation.
Upon consideration of Cherokee Nation’s request for copying costs, witness and mileage fees, the Court orders that. Petitioner Robin Mayes pay to Cherokee Nation $150.00 for copying costs, $80.00 for witness fees, and $7.20 for mileage fees, totaling $237.20 within 5 days of the date hereof.
IT IS SO ORDERED.